DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “signal processor” as recited in [0022] and “database interface” as recited in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "218" have both been used to designate “the machine learning model” in [0025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: labeled paragraph [0043] is blank.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “extracting a predictor value representing a frequency content a portion of the ECG lead” in lines 5-6. It is unclear exactly to what “a frequency content a portion of the ECG lead” refers as it appears to be missing some additional language. For purposes of examination the examiner will interpret claim 1, lines 5-6, to read as “a frequency content of a portion of the ECG lead” (to parallel independent claim 13) or “a frequency content of a QRS complex of a portion of the ECG lead” (to parallel independent claim 20).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0296726 to Niebauer et al., hereinafter Niebauer.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Niebauer teaches a method comprising: applying infranodal pacing to a patient at a pacing site (para 0024; Fig 3: step 52); obtaining electrocardiogram (ECG) data representing the pacing site from a set of electrodes as an ECG lead (para 0024; Fig 3: step 54); extracting a predictor value representing a frequency content a portion of the ECG lead (para 0019, 0025; Fig 3: step 56); determining a fitness parameter for the pacing site from at least the predictor value (para 0025; Fig 3: 
Regarding claim 2, Niebauer further teaches wherein extracting a predictor value representing the frequency content of the ECG lead comprises: isolating a QRS complex from the ECG lead; and extracting the predictor value as to represent a frequency content of the isolated QRS complex (para 0019).
Regarding claim 3, Niebauer further teaches wherein the predictor value for the frequency content of the portion of the ECG lead is extracted as a fundamental frequency of the portion of the ECG lead (para 0018, 0029).
Regarding claim 4, Niebauer further teaches wherein the predictor value for the frequency content of the portion of the ECG lead is extracted as a change in the median frequency across the portion of the ECG lead (para 0018).
Regarding claim 5, Niebauer further teaches wherein the predictor value for the frequency content of the portion of the ECG lead is extracted as a difference between a median frequency of a first subregion of the portion of the ECG lead and a median frequency of a second subregion of the portion of the ECG lead (para 0018).
Regarding claim 6, Niebauer further teaches determining a fitness parameter for the pacing site from at least the predictor value comprises determining a fitness parameter for the pacing site from the predictor value and a biometric parameter that is not extracted from a frequency content of the ECG lead (para 0020).
Regarding claim 7, Niebauer further teaches wherein the biometric parameter is a left ventricular ejection fraction of the patient (para 0025).

Regarding claim 9, Niebauer further teaches wherein determining the fitness parameter for the pacing site from at least the extracted predictor value comprises providing the predictor value to a machine learning model (para 0020).
Regarding claim 10, Niebauer further teaches wherein the predictor value is a first predictor and the method further comprising extracting a second predictor value, wherein providing the predictor value to the machine learning model comprises providing the first predictor value to a first machine learning model when the second predictor value is within a first range, and providing the second predictor value to a second machine learning model when the second predictor value is within a second range (para 0028-0030; Fig 5).
Regarding claim 11, Niebauer further teaches wherein the second predictor value is a left ventricular ejection fraction of the patient (para 0027).
Regarding claim 12, Niebauer further teaches wherein applying infranodal pacing to the patient comprises applying right ventricular pacing to the patient (para 0028).

Regarding claim 14, Niebauer further teaches wherein the signal processor is configured to isolate a QRS complex as the portion of interest from the ECG lead (para 0019).
Regarding claim 15, Niebauer further teaches wherein the prediction extraction component extracts a fundamental frequency of the QRS complex as the predictor value (para 0018, 0029).
Regarding claim 16, Niebauer further teaches wherein the prediction extraction component extracts a value representing a change in the median frequency across the QRS complex as the predictor value (para 0018).
Regarding claim 17, Niebauer further teaches wherein the parameter calculation component is configured to determine the parameter representing the likelihood that the patient will experience left ventricular dysfunction induced by the infranodal pacing from the predictor value and a biometric parameter that is not extracted from a frequency component of the QRS complex (para 0020).
Regarding claim 18, Niebauer further teaches wherein the biometric parameter is duration of the QRS complex (para 0025).
Regarding claim 19, Niebauer further teaches the parameter calculation component comprising a machine learning model trained on data from a plurality of previous patients (para 0027).
Regarding claim 20, Niebauer teaches a method comprising: applying infranodal pacing to a patient using a first pacing method (para 0024; Fig 3: step 52); obtaining electrocardiogram (ECG) data representing the first pacing method from a set of electrodes as a first ECG lead (para 0024; Fig 3: step 54); extracting a predictor value representing a frequency content of a QRS complex of the first ECG lead (para 0019, 0025; Fig 3: step 56); determining a fitness parameter for the first pacing method from at least the first predictor value (para 0025; Fig 3: step 58), the fitness parameter representing a likelihood that the infranodal pacing using the first pacing method will induce left ventricular dysfunction in the patient (para 0015, 0025); and 22CCF-028068 US ORDselecting a second pacing method for the patient if the fitness parameter does not meet a threshold value (para 0030; Fig 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0310890 to Sweeney discloses a system and method for cardiac resynchronization therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792